Citation Nr: 1532029	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability with bilateral radiculopathy.

2.  Entitlement to service connection for a heart disorder.

3. Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for right and left foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980.  The Veteran also served with a reserve component from February 1981 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2011, January 2012, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In June 2015, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  At the June 2015 hearing, the Veteran filed with VA a waiver of agency of original jurisdiction (AOJ) review of evidence that was added to the claims file since the July 2013 supplemental statement of the case.  Therefore, the Board finds that it may consider this evidence in the first instance when adjudicating the current appeal without first a remand for AOJ review.  See 38 C.F.R. § 20.1304(c) (2014).  

The claims of service connection for a heart disorder, a neck disability, and right as well as left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 




FINDING OF FACT

Lumbar disc disease with bilateral radiculopathy had its onset in service.


CONCLUSION OF LAW

Lumbar disc disease with bilateral radiculopathy was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran claims, in substance, that he has had a low back disability with pain radiating into his legs down to his toes since he landed wrong following a parachute jump during training in June 1980 while serving as a paratrooper with the 82nd Airborne Division at Fort Bragg.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, the post-service records document the Veteran's complaints and treatment for low back disabilities variously diagnosed as lumbar and thoracic spine degenerative disc disease, stenosis, bilateral radiculopathy, and intervertebral disc syndrome.  The record also shows that in 1999 the Veteran had hemilaminectomy and diskectomy due to an L4-L5 herniated nucleus pulposus.  The Veteran's DD 214 also shows that he earned the Parachutists Badge and a March 1978 service examination noted that he was airborne qualified.  Moreover, at his June 2015 personal hearing the Veteran filed with the Board a copy of an August 1980 letter he wrote to his mother in which he discussed ". . . not one of [his] better jumps . . .".  Additionally, the Board finds that the Veteran at the June 2015 personal hearing and in writings to VA both competently and credibly reported that he developed observable symptoms of his low back disability with radiculopathy (i.e., low back limitation of motion as well as pain with pain radiating into his legs) following a bad landing while parachuting on active duty and these same symptoms have continued to the current time.  See Davidson.  Similarly, the Board finds that the Veteran's sibling in a July 2014 statement both competently and credibly reported that the clamant had observable symptoms of a low back disability after he returned home from active duty.  Id.  Furthermore, the Board notes that in March 2014 Anne N. Maurer, M.D., opined, after noting that the Veteran's history included parachuting while on active duty, that he suffers from low back and leg pain status post lumbar surgery which is directly due to his military history. 

While the December 2012 VA examiner opined that the Veteran's low back disability was not due to service, the Board finds more probative the above evidence that documented the injury at the time it occurred and the competent and credible statements of continued observable low back problems since that time than this examiner's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  In this regard, the Board notes that the December 2012 VA examiner when providing his opinion did not have a copy of the August 1980 letter that the Veteran subsequently filed with VA at his hearing.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection for a low back disability with bilateral radiculopathy is warranted because the disability had its onset in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for lumbar disc disease with bilateral radiculopathy is granted.


REMAND

As to the claim of service connection for a heart disorder, while the Veteran was provided a VA examination in April 2013, the Board nonetheless finds that a remand is required to obtain another opinion as to the relationship, if any, between his current heart disorder (i.e., mitral valve disease) and military service to include his strep infection, which opinion also considers his heart murmur.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The AOJ obtained an etiology opinion in January 2013 as to the claim of service connection for right and left foot disabilities, but no such opinion was obtained as to the neck disability.  Nonetheless, given the Veteran's June 2015 personal hearing testimony regarding his current disabilities being due to the strain he placed on his body parachuting as well as running while in ill-fitting boots while on active duty; the medical treatise evidence he filed with VA at that time regarding parachute injuries; and the above decision which grants service connection for a low back disability, the Board finds that a remand to obtain needed medical opinions as to the relationship, if any, between his current neck and feet disabilities and his military service and/or his newly service-connected low back disability is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310 (2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

While the appeal is in Remand status, relevant ongoing VA and private medical records should also be requested.  See 38 U.S.C.A. § 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file any outstanding VA treatment records including all post-July 2012 treatment records from the Minneapolis VA Medical Center. 

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding private treatment records including from Dr. Mauer at Park Nicollet.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the observable in-service and post-service problems caused by his heart disorder, neck disability, as well as his right and left foot disabilities.  Provide them a reasonable time to submit this evidence.  

4.  Schedule the Veteran for a VA cardiac examination by an examiner other than who performed the April 2013 VA examination, and if possible, a cardiologist, to determine the origins of his heart disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current heart disorders?  

(b)  As to each current heart disorder, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(c)  As to any organic heart disease, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions, the examiner should comment on the strep infection the Veteran had while on active duty and what role, if any, it could have played in his developing any of his current heart disorders.  

In providing the requested opinions, the examiner should comment on the relationship, if any, between the heart murmur the record shows the Veteran being diagnosed with on the February 1981 examination obtained in connection with his entry into service with a reserve component and the mitral valve disease he was subsequently diagnosed with in the mid-1980's, to include whether either was caused or aggravated by his January 1978 to December 1980 period of active duty. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the origins of his neck as well as his right and left foot disabilities.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  The Neck Disability

(a)  What are the diagnoses of all of the Veteran's neck disabilities to include any radiculopathy?    

(b)  As to each diagnosed neck disability, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(c)  As to any cervical spine arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  As each diagnosed neck disability, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected low back disability?  

b.  Right and Left Foot Disabilities

(a)  What are the diagnoses of all of the Veteran's right and left foot disabilities?  

(b)  As to each diagnosed right and left foot disability to include pes cavus and plantar fasciitis, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(c)  As to any right and/or left foot arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  As each diagnosed right and left foot disability to include pes cavus and plantar fasciitis, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected low back disability?  

In providing the requested opinions regarding the origins of each neck, right foot, and left foot disability, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner should comment on the Veteran's claims regarding the disabilities being caused by his parachute training to include his claims regarding his foot disabilities being due to his carrying out this training, including jumping from airplanes and running, while wearing ill-fitting boots.

In providing the requested opinions, the examiner should comment on the medical text regarding parachute injuries that the Veteran filed with VA at his June 2015 personal hearing.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, after conducting any further development deemed warranted, adjudicate the claims of service connection for a heart disorder, a neck disability, as well as right and left foot disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives the Veteran notice of all the evidence added to the record since the May 2013 statement of the case and July 2013 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


